             Case 2:16-cv-01718-RAJ Document 80 Filed 05/14/20 Page 1 of 3




1                                                          HONORABLE RICHARD A. JONES
2

3

4

5

6

7                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
8                                   SEATTLE DIVISION
9    KEITH HUNTER, an individual, and
     ELAINE HUNTER, an individual,                  No. 2:16-cv-01718-RAJ
10
                                   Plaintiffs,      MOTION TO SEAL
11
            v.
12                                                  Note on Motion Calendar:
     BANK OF AMERICA, N.A.; NATIONSTAR              June 5, 2020
13   MORTGAGE LLC, a Delaware limited
     liability company; HSBAC BANK USA,
14   N.A., as Trustee for Merrill Lynch
     Mortgage Investors, Inc., Mortgage Pass-
15   Through Certificates, MANA Series 2007-
     OAR2; QUALITY LOAN SERVICE
16   CORPORATION OF WASHINGTON, a
     corporation,
17
                                   Defendants.
18

19                      I.       INTRODUCTION AND RELIEF REQUESTED

20          The parties entered into a stipulated protective order regarding the filing of

21   confidential material. See Dkt. No. 70 (“Order”). This Order applies to documents that

22   Plaintiffs are filing in support of their motion for partial summary judgment. The

23   documents have been designated confidential by Defendant Bank of America, N.A.

24   (“BANA”).

25          Plaintiffs are objecting to the sealing of any information in the materials at issue

26   but filing this motion pursuant to the Order. In the event BANA agrees to either remove

27   the designation or redact the information at issue, this motion will be withdrawn.
       MOTION TO SEAL - 1
       (No. 2:16-cv-01718-RAJ)
             Case 2:16-cv-01718-RAJ Document 80 Filed 05/14/20 Page 2 of 3




1                                    II.    PERTINENT FACTS
2          On May 24, 2019, the Court entered a stipulated protective order that addresses
3    the treatment of confidential information in this case. Dkt. No. 70. The order allows a
4    challenge to a confidential designation at any time. Id. at ¶6.1. Before filing
5    confidential material, the filing party must confer with the designating party and
6    determine whether the designation will be removed, or the document can be redacted,
7    or a motion to seal is warranted. Id. at ¶4.3.
8          On May 13, 2020, Plaintiffs’ counsel met and conferred with counsel for BANA by
9    telephone. Declaration of Brendan W. Donckers at ¶2. In the communication,
10   Plaintiffs counsel challenged BANA’s confidentiality designation to the information at
11   issue and requested that BANA either remove the designation or, if it intended to
12   maintain it, propose a redacted version of the documents. Id. Counsel for BANA
13   stated that he would discuss the issue with his client and respond within a day or so.
14   Id.
15         On the morning of May 14, 2020, Plaintiffs’ counsel emailed counsel for BANA
16   and attached examples of redacted versions of the information at issue. Donckers
17   decl. at ¶3. Plaintiffs’ counsel proposed that BANA accept this measure to avoid
18   having to file a motion to seal. Id. As of the time of this filing, Plaintiffs’ counsel has
19   not heard back from BANA’s counsel. Id.
20         Plaintiffs do not agree with and object to the sweeping confidential designation of
21   information that was produced by BANA. Plaintiffs also do not agree with and object to
22   any information being sealed in this case. Plaintiffs believe the redaction of personal
23   identifying information and/or sensitive financial and account information is all that is
24   necessary to balance the concerns of public access to court records and the disclosure
25   of otherwise sensitive and confidential information.
26          Plaintiffs will withdraw this motion upon confirmation from BANA that a redaction
27   of the information at issue – instead of sealing it – is satisfactory.
       MOTION TO SEAL - 2
       (No. 2:16-cv-01718-RAJ)
              Case 2:16-cv-01718-RAJ Document 80 Filed 05/14/20 Page 3 of 3




1                                             III.   LAW
2            This motion is being filed pursuant to the stipulated protective order on file in this
3    case. See Dkt. No. 70 at ¶4.3. Local Civil Rule 5(g) also governs motions to seal in
4    this Court.
5            As discussed above, Plaintiffs do not agree with and object to the sealing of any
6    information in this case. Redacting any information that is private and/or confidential is
7    an appropriate measure to balance the strong presumption of public access to the
8    Court’s files with the disclosure of sensitive and confidential information. See LCR
9    5(g).
10           It is Plaintiffs’ expectation that this motion will be withdrawn before a response is
11   due. In the event BANA responds in support of this motion, Plaintiffs anticipate filing a
12   reply in opposition.
13           DATED: May 14, 2020.
14                                                   BRESKIN JOHNSON TOWNSEND, PLLC

15                                                   By:      s/Brendan W. Donckers
                                                           Brendan W. Donckers, WSBA #39406
16                                                         Daniel Johnson, WSBA #27848
                                                           1000 Second Avenue, Suite 3670
17                                                         Seattle, WA 98104
                                                           Tel: (206) 652-8660
18                                                         bdonckers@bjtlegal.com
                                                           djohnson@bjtlegal.com
19
                                                           Attorneys for Plaintiffs
20

21

22

23

24

25

26

27
       MOTION TO SEAL - 3
       (No. 2:16-cv-01718-RAJ)
